DETAILED ACTION
This is the Office action based on the 16922809 application filed July 7, 2020, and in response to applicant’s argument/remark filed on March 15, 2022.  Claims 1-20 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “changing the solubility of the second layer includes creating a transition region defining a predetermined gradient of solubility across the transition region” in the specification.  Although the specification shows an interface having a slope between a compressive region and a tensile region in Fig. 13A, a line having a slope in a graph of film stress versus position in Fig. 13B, and discloses that “(t)he interface 1310 may be formed by changing the solubility of specific layers to create the slope of the interfaces defining the transition region across the materials” ([0085]) and “the transition regions include an interface between the first material and the second material that has a predetermined slope that is greater than zero degrees and less than 90 degrees” (abstract), this is not equivalent to the above limitation.  It is noted that a physical slope as shown and described in the specification is not equivalent to a gradient of solubility recited in claim 1.     Similarly, the term “gradient of solubility” recited in claims 4 and 7 do not have support in the specification.     See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 13 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “changing the solubility of the first layer includes creating a transition region defining a predetermined gradient of solubility across the transition region” in the specification.  Although the specification shows an interface having a slope between a compressive region and a tensile region in Fig. 13A, a line having a slope in a graph of film stress versus position in Fig. 13B, and discloses that “(t)he interface 1310 may be formed by changing the solubility of specific layers to create the slope of the interfaces defining the transition region across the materials” ([0085]) and “the transition regions include an interface between the first material and the second material that has a predetermined slope that is greater than zero degrees and less than 90 degrees” (abstract), this is not equivalent to the above limitation.  It is noted that a physical slope as shown and described in the specification is not equivalent to a gradient of solubility recited in claim 13.        See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 2-12 and 14 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 11 and 13 rejected under U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPub. No. 20180174830), hereinafter “Wang”:--Claims 1, 11, 13: Wang teaches a method of patterning, comprisingforming a photoresist layer 810 over an underlayer 808 over a substrate ([0033]);exposing a photoresist layer 810 through a mask, the exposing forms a latent image within the photoresist layer (Fig. 8A, [0034]);depositing a treatment material over the latent image, the treatment material diffuses into the latent image and the interfaces between the latent image and the photoresist layer to form a transition region ([0035], Fig. 8B);developing the latent image, the developing removes a soluble portion of the photoresist layer according to the transition region ([0036], Fig. 8D).      It is noted that the diffusing would form a diffusion gradient of the concentration of the treatment material in the transition region, as evidenced by Wu et al. (U.S. PGPub. No. 20050048766).  Wu discloses depositing a first dopant layer on a second layer, wherein the dopant diffuses into the second layer to form a diffusion gradient of the dopant concentration ([0009, 0020]).     Although Wang is silent about a physical slope of the photoresist pattern shown in Fig. 8D, since there is inevitably nonuniformity and fluctuation in manufacturing, the sidewall of the photoresist pattern shown in Fig. 8D may not be exactly vertical at every location on the substrate.  It is obvious that there is a photoresist pattern having a sidewall slope less than 90 degrees, such as 89.9 degrees.--Claim 4: It is noted that the pattern shown in Fig. 8B are repeated a plurality of times across the substrate. --Claim 9: Wang further teaches that the underlayer 808 may be a silicon nitride layer ([0024]).  It is noted that silicon nitride has a different internal stress than photoresist.  
 Claims  2-3, 5-8, 10 and 14  rejected under U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Chou et al. (U.S. Pat. No. 5933748), hereinafter “Chou”:--Claims 2, 3, 6, 7, 14: Wang teaches the invention as above.  Wang further teaches to form STI feature by etching the substrate through the photoresist pattern to form a trench, filling the trench with dielectric material, then performing a CMP to form the STI feature ([0037]).  Wang is silent about the details of the steps of forming the STI feature.     Chou teaches that a STI feature may be formed by forming an underlayer 24 on a substrate, forming a photoresist pattern 26 having an opening on the underlayer 24, etching a trench 30 through the underlayer 24 and into the substrate  by using the photoresist pattern 26 (Fig. 2-4; Col. 4, Lines 6-47), then depositing a material 32 into the trench, then polishing to the top of the underlayer 24 resulting in a planar surface of the substrate  (Fig. 6; Col. 4, Lines 48-61).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Chou above to form the STI structure in the invention of Wang because Wang teaches forming STI feature by etching the substrate through the photoresist pattern to form a trench, filling the trench with dielectric material, then performing a CMP to form the STI feature, but is silent about further details, and Chou teaches that an STI structure may be efficiently formed by using such method.       Although Wang is silent about the etching of the photoresist pattern 26 during the etching of the underlayer 24, since the photoresist pattern 26 is exposed to the etching, it would have been obvious that at least some of the photoresist pattern 26  would also be etched during the etching of the underlayer 24 because the etch selectivity of the photoresist pattern 26 versus the underlayer 24 cannot be infinity.  It is noted that the physical slope of the trench 30 is the same as the photoresist pattern 26, as shown in Fig. 4. --Claim 5: It is noted that according to Fig. 5 of Chou, the material 34 is deposited to a height that exceeds the highest point of the layer 26 in Fig. 4.--Claim 8: In another embodiment, Chou teaches that a STI feature may be formed by forming an underlayer 52 on a substrate, forming a photoresist pattern 54 having an opening on the underlayer 52, etching a trench 56 through the underlayer 52 and into the substrate  by using the photoresist pattern 54, then depositing a material 56 then a material 60 into the trench, then polishing to the top of the underlayer 52 resulting in a planar surface of the substrate. --Claim 10: Chou further teaches that the layer 32 may be a silicon oxide layer (Col. 4, Lines 48-57).  It is noted that silicon oxide has a different internal stress than silicon nitride. 
 Claims 1-2, 13-15, 17-19 rejected under U.S.C. 103 as being unpatentable over Shiraishi et al. (U.S. PGPub. No. 5350485), hereinafter “Shiraishi”:--Claims 1, 13, 14: Shiraishi teaches a method of patterning, comprisingforming layer 5 on a substrate, then forming layer 4 on layer 5;forming a layer 3 on layer 4, then forming a layer 2 on layer 3 (Fig. 1(a); Col. 3, Lines 53 through Col. 4, Line 54);forming a catalyst region 7 in layer 3, then baking the substrate to diffuse the catalyst through layer 2, the diffusing forms a transition region 8 in layer 2 (Fig. 1(b)removing a soluble region according to the transition region 8 to form a pattern 9 (Fig. 1(c))etching layer 3 and 4 through the pattern 9 to form a pattern 10.      It is noted that the diffusing would form a diffusion gradient of the concentration of the catalyst in the transition region, as evidenced by Wu et al. (U.S. PGPub. No. 20050048766).  Wu discloses depositing a first dopant layer on a second layer, wherein the dopant diffuses into the second layer to form a diffusion gradient of the dopant concentration ([0009, 0020]).     Although Shiraishi is silent about a physical slope of the photoresist pattern shown in Fig. 8D, since there is inevitably nonuniformity and fluctuation in manufacturing, the sidewall of the photoresist pattern shown in Fig. 8D may not be exactly vertical at every location on the substrate.  It is obvious that there is a photoresist pattern having a sidewall slope less than 90 degrees, such as 89.9 degrees. --Claim 2: Although Shiraishi is silent about the etching of the pattern 9 during the etching of layer 3 and 4, since the pattern 9 is exposed to the etching, it would have been obvious that at least some of the pattern 9 would also be etched during the etching of layer 3 and 4 because the etch selectivity of the pattern 9 versus layers 3 and 4 cannot be infinity.  It is noted that the physical slope of pattern 10 is the same as pattern 9, as shown in Fig. 1(d).--Claim 15: It is noted that the transition 8 has a physical slope in a cross section view.  It would have been obvious, in routine experimentations, that this slope has an angle fluctuates around 90 degrees at some location on the substrate due to inherent manufacturing fluctuation and process non-uniformity.--Claim 17: It is noted that the structures as shown in Fig. 1(a) is repeated a plurality across the substrate.  Due to inherent manufacturing non-uniformity, the transition regions do not have exactly the same slope across the substrate.--Claims 18, 19: Shiraishi is silent about a stress in layer 2 and 3.  Since a layer is either a tensile or compressive stress, it would have been obvious, in routine experimentations, that they may have a tensile stress.  Since the transition regions 7 and 8 are “stuffed” with catalyst molecules, it would have been obvious, in routine experimentations, that they have a compressive stress. 

Claims 15-20 rejected under 35 U.S.C. 103 as being unpatentable over  Song et al. (U.S. PGPub. No. 20090026548), hereinafter “Song”:--Claims 15, 16, 17, 18, 19: Song teaches a method, comprisingforming a stack comprising a tensile silicon nitride layer 106 and a tensile silicon oxide layer 108 on a substrate (Fig. 3, [0019]);patterning the tensile silicon oxide layer 108 through a photoresist pattern 110, then patterning the tensile silicon nitride layer 106 through the tensile silicon oxide pattern (Figs. 3-5, [0019]);forming a compressive silicon nitride layer 112 on the silicon oxide layer 108, wherein the interface between the tensile silicon oxide layer 108 and the compressive silicon nitride layer 112 has a slope about 45 degree (Fig. 6, [0020]).      Although Fig. 6 shows a vertical slope, it would have been obvious, in routine experimentations, that this slope has an angle fluctuates around 90 degrees at some location on the substrate due to inherent manufacturing fluctuation and process non-uniformity.--Claim 20: It is noted that the compressive silicon nitride layer 112 also form an interface with the tensile silicon nitride layer 106, the interface has a slope of about 45 degree with respect to an adjacent PMOS structure (Fig. 6).  Please see Claim Interpretation above.  
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713